In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐2935
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

PARIS YANCEY,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
            No. 17‐cr‐40067 — Sara Darrow, Chief Judge.
                     ____________________

       ARGUED MAY 29, 2019 — DECIDED JUNE 27, 2019
                ____________________

   Before KANNE, SYKES, and BRENNAN, Circuit Judges.
    BRENNAN, Circuit Judge. This case concerns a traffic stop in
Rock Island, Illinois. While two police officers were arresting
the driver of a vehicle on an outstanding warrant, they recog‐
nized defendant Paris Yancey riding shotgun. Based on their
past interactions with Yancey, as well as their familiarity with
a contact sheet labeling him as potentially armed, the officers
decided to pat him down for weapons. Before they could do
so, Yancey made a run for it. The officers tackled him and saw
2                                                         No. 18‐2935

a handgun sticking out of his waistband. Yancey was subse‐
quently convicted of felony possession of a firearm.
    Yancey appeals the admission of the handgun evidence on
Fourth Amendment grounds, claiming police lacked justifica‐
tion to keep him from leaving the scene. But under Supreme
Court precedent, police officers can detain passengers in a car
while a stop is ongoing if they have a lawful reason to seize
the driver. It is undisputed that the officers lawfully stopped
the car in which Yancey rode as a passenger. Because that stop
was still lawfully ongoing when Yancey tried to flee, it was
not unreasonable for the officers to detain him, so we affirm
his conviction.
                           I. Background
   On July 1, 2017, at 1:48 a.m.,1 Rock Island Police Officer
Zachary Costas was on patrol when he recognized a car
belonging to a woman named Dorothy Davis. Costas also rec‐
ognized the driver: not Dorothy Davis, but her daughter,
Deborah McCorkle. Costas believed McCorkle had an out‐
standing arrest warrant a few counties over, so he followed
the car. When dispatch confirmed the warrant remained
outstanding, Costas pulled McCorkle over.
    At 1:50 a.m., Costas approached the vehicle to speak with
McCorkle. Yancey sat in the front passenger seat. Costas ques‐
tioned McCorkle about her name and the warrant for her ar‐
rest. During the conversation, Costas referred to Yancey by an




    1 All time stamps come from the body cameras of the two officers at
the scene. We include the times because the sequence and duration of the
stop are important to our evaluation.
No. 18‐2935                                                               3

incorrect name, and Yancey corrected him, identifying him‐
self as Paris Yancey.
    At this point, Costas recognized Yancey. He recalled two
run‐ins in recent months during which Yancey was “very con‐
frontational” with police officers, though he was not arrested
in either encounter. During one of these encounters, dispatch
ran Yancey’s name and informed Costas that Yancey was on
parole for a weapons offense and known to carry weapons.2
Costas had also seen a police contact sheet on Yancey, which
stated, “[o]fficers should use caution when dealing with …
Paris Yancey as [he] may be armed.” The contact sheet had
been issued a month earlier and was read to officers at roll call
every day.
   At 1:51 a.m., Officer Tony Zier arrived to assist with the
stop. Zier immediately recognized Yancey from a burglary in‐
vestigation he conducted in 2016. Yancey was not a suspect in
the burglary, but he had behaved in an “agitated” manner
and was upset when police interviewed him. Zier was also
familiar with the contact sheet mentioning Yancey.
    Zier walked up to the car and began speaking with Yancey
to keep him occupied while Costas conducted the stop. Zier
testified he pretended not to recognize Yancey so he would
not flee. At 1:53 a.m., Costas asked McCorkle to step out of
her car and handcuffed her. Yancey asked Zier if he could
leave; Zier told him to wait. At 1:54 a.m., as Costas walked
McCorkle toward his squad car, Yancey again asked if he


    2In the district court, the parties disputed whether Yancey was on
parole for a weapons offense or for a criminal trespass offense. Regardless,
Costas knew Yancey had been convicted for a weapons offense in 2001,
and Costas testified he believed Yancey was on parole for that conviction.
4                                                 No. 18‐2935

could leave. Zier instructed him to wait “a couple minutes,
and we’ll get you out of here.” To Zier, Yancey seemed nerv‐
ous about wanting to leave the traffic stop. At this time, due
to Yancey’s nervousness and his history of carrying weapons,
Zier decided he needed to frisk Yancey before letting him
leave the traffic stop.
    The next few minutes unfolded as follows:
          At 1:55 a.m., McCorkle was placed in the backseat
           of Costas’s squad car. She told Costas she wanted
           Yancey to take her car. Costas said that would be
           fine if Yancey had a valid driver’s license. Yancey
           again asked to leave, and Zier replied he could not
           leave yet. Costas walked back to the car and saw
           Yancey, still in the passenger seat, holding
           McCorkle’s purse. When asked, Yancey handed the
           purse to Costas.
          At 1:56 a.m., Yancey asked a fourth time if he could
           go. Costas asked him to “hold on” and asked dis‐
           patch to run Yancey’s name. While waiting for the
           reply, Costas began to search McCorkle’s purse.
           Zier asked Yancey to step out of the car and asked
           if he had any weapons on him. Yancey did not an‐
           swer and just said, “Come on, man.” Zier said he
           would conduct a protective pat down and Yancey
           objected, saying he had not done anything wrong.
           At 1:57 a.m.—30 seconds after stepping out of the
           car and before Zier could pat him down—Yancey
           started running away. Zier and Costas chased him
           and tackled him, then wrestled him into handcuffs.
No. 18‐2935                                                     5

           As they rolled Yancey onto his side, Costas saw a
           black handgun in Yancey’s waistband.
          At 1:58 a.m., police officers arrested Yancey and
           placed him in Zier’s squad car.
   The encounter lasted about eight minutes. When Yancey
ran, the officers had yet to confirm whether Yancey possessed
a valid driver’s license. They were also finishing the search of
McCorkle’s purse, and considering McCorkle’s request for
turn over of her car and personal belongings to Yancey.
    The government charged Yancey with possession of a fire‐
arm by a felon in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). He moved to suppress the gun and any statements
he made to law enforcement, arguing the officers lacked prob‐
able cause to seize him and lacked reasonable suspicion to pat
him down for weapons. After an evidentiary hearing, the dis‐
trict court denied Yancey’s motion to suppress. The court
found Costas and Zier’s testimony to be “absolutely credi‐
ble,” and commented on the small size of the law enforcement
community in Rock Island. The court believed the officers
when they said they recognized Yancey from recent encoun‐
ters and from the contact sheet stating he was known to carry
weapons.
    The court concluded that the traffic stop remained ongo‐
ing when Zier told Yancey he could not leave. Though
McCorkle was secured in the squad car, the officers had not
figured out what to do with her car, and had not determined
whether Yancey was legally allowed to drive it home. Because
the officers had not yet completed necessary actions related to
the traffic stop, in the court’s view, the stop was still ongoing.
6                                                  No. 18‐2935

To the district court, this entitled the officers to keep Yancey
from leaving the scene at the time he fled.
   Yancey pleaded guilty to the charge but reserved the right
to appeal his motion to suppress. He was sentenced to 71
months’ imprisonment and three years’ supervised release.
                        II. Discussion
   Yancey argues the officers violated the Fourth Amend‐
ment twice during the traffic stop: first, when they prevented
him from leaving the scene after McCorkle was in Costas’s
squad car, and second, when they sought to pat him down for
weapons without reasonable suspicion he was armed and
dangerous.
    We need not reach Yancey’s second argument because
Yancey fled before Zier could conduct the pat down. As the
district court noted, no pat down means no need for reasona‐
ble suspicion he was armed and dangerous. Cf. Arizona v.
Johnson, 555 U.S. 323, 327 (2009) (requiring reasonable suspi‐
cion the car passenger was armed and dangerous where a
patdown actually occurred). We need only examine whether
a lawful investigatory stop remained in progress that justified
keeping Yancey at the scene. On appeal, we review the district
court’s fact findings for clear error and its legal findings de
novo. United States v. Richmond, 924 F.3d 404, 410 (7th Cir.
2019).
    A traffic stop is lawful under the Fourth Amendment
“when a law enforcement officer has a ‘particularized and ob‐
jective basis for suspecting the particular person stopped of
criminal activity.’” Navarette v. California, 572 U.S. 393, 396
(2014) (quoting United States v. Cortez, 449 U.S. 411, 417–18
(1981)). An officer may detain the passengers as well as the
No. 18‐2935                                                    7

driver while the stop is ongoing, Johnson, 555 U.S. at 327, and
an officer “may order passengers to get out of the car pending
completion of the stop.” Maryland v. Wilson, 519 U.S. 408, 415
(1997).
    Yancey concedes that, at least in the beginning of the en‐
counter, the traffic stop and his detainment were legal be‐
cause McCorkle’s outstanding arrest warrant gave the officers
legal justification to pull over the car. Yancey instead argues
that the justification for the traffic stop ended once McCorkle
was handcuffed and put in Costas’s squad car. From that
point, Yancey contends the police lacked any reasonable sus‐
picion he was engaged in illegal activity that would justify ex‐
tending the traffic stop (and his detainment). We must decide
whether reasonable justification existed to continue the traffic
stop between the securing of McCorkle in the squad car at 1:55
a.m. and Yancey’s attempt to flee the scene at 1:57 a.m.
    A traffic stop is reasonable only for the amount of time it
takes to complete “the seizure’s ‘mission’—to address the
traffic violation that warranted the stop … and attend to re‐
lated safety concerns … .” Rodriguez v. United States, 135 S. Ct.
1609, 1614 (2015) (citing Illinois v. Caballes, 543 U.S. 405, 407
(2005)). This includes “certain unrelated checks during an
otherwise lawful traffic stop.” Rodriguez, 135 S. Ct. at 1615.
“An officer’s inquiries into matters unrelated to the justifica‐
tion for the traffic stop … do not convert the encounter into
something other than a lawful seizure, so long as those inquir‐
ies do not measurably extend the duration of the stop.”
Johnson, 555 U.S. at 333. “The scope of the detention must be
carefully tailored to its underlying justification,” Florida v.
Royer, 460 U.S. 491, 500 (1983) (plurality opinion), and cannot
be extended by unrelated activities.
8                                                  No. 18‐2935

    Here, the officers’ purpose was to stop and arrest
McCorkle for her outstanding arrest warrant. Though Costas
and Zier had secured McCorkle by 1:55 a.m., attendant tasks
remained unaddressed. The first, for administrative reasons,
was the search of McCorkle’s purse. Rock Island Police De‐
partment policy required the officers to do an inventory
search of any handbags found in the vehicle and make a list
of valuables therein, to protect the department from later
claims of property damage or theft. See United States v.
Cartwright, 630 F.3d 610, 614 (7th Cir. 2010) (permitting inven‐
tory searches if conducted “as part of the routine procedure
incident to incarcerating an arrested person and in accordance
with established inventory procedures”). Costas’s inventory
search of McCorkle’s purse was still taking place at 1:57 a.m.
    Next, there was the question what to do with McCorkle’s
car. Having decided not to impound it, Costas and Zier had
not resolved who should take custody of it. McCorkle had re‐
quested the officers let Yancey take the car, but by 1:57 a.m.
they had yet to verify if Yancey had a valid driver’s license
and could legally drive the car. “Authority for the sei‐
zure … ends when tasks tied to the traffic infraction are—or
reasonably should have been—completed.” Rodriguez, 135
S. Ct. at 1614. Two minutes had passed since McCorkle was
placed in Costas’s car—not an unreasonable amount of time
for Costas and Zier to still be handling these issues. Because
of these unresolved matters, the traffic stop was still ongoing
when Yancey attempted to flee the scene. The officers
therefore had legal justification to continue to detain him, in‐
cluding stopping Yancey when he tried to run away, so the
handgun they saw when they caught him was properly ad‐
mitted into evidence.
No. 18‐2935                                                9

                      III. Conclusion
   For these reasons we AFFIRM the district court’s judgment.